DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 06/27/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9, 12, and 14-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elias et al. (US Pub. No. 2016/0337433 A1 hereinafter referred to as Elias).
As per claims 1, 19, and 23, Elias teaches a computerized method, server, and non-transitory medium for facilitating (defined as: make (an action or process) easy or easier) a player’s device to execute an interactive live game (abstract and paragraph [0041] see live video feed for a roulette game wherein a remote player takes part), the method comprising, by a processor of a game server (paragraphs [0041], [0046], [0073], and [0079] system comprises a server and a player device comprising processors wherein the server receives video and event data in order to perform the synching operation): receiving from the player's device a request of a player to participate in an interactive live game (paragraphs [0037], [0041], and [0073] a remote player uses a player device (paragraph [0073]) in order to request a game event (paragraph [0037]) for a game such as live roulette (paragraph [0041])); repeatedly (paragraph [0037] see rounds): executing an interactive game, including generating game events (paragraphs [0041]-[0042] and [0052]-[0053] events within the game are detected, such as betting or outcomes, including timing aspects); based on the executed game, transmitting game display data to a video processor, wherein the transmitted game display data is used to create, by the video processor, together with a captured video of a live studio (paragraphs [0041] and [0052]), a live game video stream (paragraph [0041]), wherein the captured video includes video portions, each video portion being associated with a video timestamp (paragraphs [0041]-[0042], [0052]-[0058], [0073], [0081]-[0082], and [0087]-[0088] a video timestamp is created via insertion of a code into the frame, at the specific event time, in order to associate an event to be indicated on the video stream or to the application.  See for example the number result in a roulette wheel spin); associating the generated game events with sync data comprising event timestamps indicative of the time that a game event of the games event was generated (paragraphs [0041]-[0042] and [0052]-[0053] events within the game are detected, such as betting or outcomes, including timing aspects with the visual code inserted into a frame in order to provide the timestamp and the system associating data with the visual code when interpreting the visual code at paragraphs [0081]-[0082]), giving rise to modified game events, and transmitting to the player's device the modified game events, thereby facilitating the player's device, after obtaining the live game video stream, to synchronize between a-synchronously (paragraph [0051] data may be sent as separate with paragraphs [0081]-[0082] showing associating video frames with separate data indicated by a visual code) received modified game events and the obtained live game video stream, based on the sync data in the modified game events and the video timestamps in the obtained video, and to create a composited synchronous video comprising the obtained live game video stream and data that pertains to the transmitted modified game events, the composited synchronous video constituting the interactive live game (paragraphs [0041]-[0042], [0052]-[0058], [0073], [0081]-[0082], [0087]-[0088], and [0090] a video timestamp is created via insertion of a code into the frame, at the specific event time, in order to associate an event to be indicated on the video stream or to the application.  See for example the number result in a roulette wheel spin); wherein at least some of the events are generated in response to receiving data indicative of a player's action in the executed interactive game (paragraph [0037] request to play).
As per claim 2, Elias teaches a method the method further comprising: receiving from a plurality of players' devices requests of plurality of player to participate in the interactive live game (paragraphs [0037] and [0043] see plural users); and transmitting to the plurality of players' devices the modified game events, thereby facilitating the players' devices to synchronize between the a-synchronously received modified game events and the obtained live game video stream, based on the sync data in the modified game events and the video timestamps in the obtained video, and to create the composited synchronous video (paragraphs [0041]-[0042], [0052]-[0058], [0073], [0081]-[0082], [0087]-[0088], and [0090] a video timestamp is created via insertion of a code into the frame, at the specific event time, in order to associate an event to be indicated on the video stream or to the application.  See for example the number result in a roulette wheel spin.  Additionally paragraph [0060] event data is sent separately.).
As per claim 3, Elias teaches a method wherein at least some of the events are generated in response to receiving data indicative of the plurality of players' actions in the executed interactive game (paragraph [0037] see request to play).
As per claim 4, Elias teaches a method wherein an operator is located in the live studio, the method further comprising: receiving an input from an activation button operated by the operator (paragraph [0052] see user operating the game indicate a “no more bets” button); and in response to receiving the input, generating at least one game event (paragraph [0052] see user operating the game indicate a “no more bets” state).
As per claim 9, Elias teaches a method wherein at least one player's action requires a grant from a wallet application associated with the player in order to generate respective game events, the method further comprising: in response to receiving data indicative of a player's action that requires the grant, transmitting a request for grant from the wallet application (paragraphs [0037]-[0039] player request to play with the game including software modules to handle credit balances which are required to make a bet and therefore the actual play would depend on a player being able to wager); and in response to receiving the grant from the wallet application, generating the respective game events (paragraphs [0037]-[0039] player request to play with the game including software modules to handle credit balances which are required to make a bet and therefore the actual play would depend on a player being able to wager).
As per claim 12, Elias teaches a method wherein at least some of the events are generated in response to receiving data indicative of some of the players' actions, the method further comprising: monitoring the players' actions (paragraphs [0038]-[0039] see credit and wagering wherein the system includes a credit balance with it being clear that a user would not be able to wager more than they have.  Specifically the threshold would at least be the amount a player possess in the system since this currency is what is used in wagering and no indication is given for a loan process); receiving from a player's device a request of a player of the plurality of players to place a new bet (paragraphs [0038]-[0039] see credit and wagering wherein the system includes a credit balance with it being clear that a user would not be able to wager more than they have.  Specifically the threshold would at least be the amount a player possess in the system since this currency is what is used in wagering and no indication is given for a loan process); calculating a total betting value based on the monitored player's actions; in response to the betting value exceeding a threshold, rejecting the new request (paragraphs [0038]-[0039] see credit and wagering wherein the system includes a credit balance with it being clear that a user would not be able to wager more than they have.  Specifically the threshold would at least be the amount a player possess in the system since this currency is what is used in wagering and no indication is given for a loan process).
As per claim 14, Elias teaches a method wherein the executed interactive game includes a plurality of rounds of single games, the method further comprising: monitoring one or more gaming factors that pertain to execution of the game; and determining, in real time, a duration of at least one round of the plurality of rounds, based on the one or more monitored factors (paragraphs [0037] and [0052] includes rounds and the feature of recording when events occur in the game via video frames.  For example when the “no more bets” state occurs followed up by an actual outcome which would give a duration in real-time by tying these to the video frames).
As per claim 15, Elias teaches a method the method further comprising: transmitting the game display data to a game renderer, located outside the live studio, thereby enabling the game renderer to create a video of the game and to transmit the video of the game to the video processor for creating the live game video stream (paragraphs [0073]-[0074] includes a server to composite the image which is remote from systems found in Fig. 1 and therefore remote, in some embodiments, from the live game).
As per claim 16, Elias teaches a method wherein the interactive game is an RNG based game (paragraphs [0029] and [0037] see wagering games including outcomes produced via a random number generator).
As per claims 17 and 24, Elias teaches a computerized method, performed by a player’s device (paragraphs [0081]-[0082] computer system 106 performs the method of compositing data based on visual code with the visual code being a timestamp) and non-transitory medium for executing an interactive live game (abstract and paragraph [0041] see live video feed for a roulette game wherein a remote player takes part), the method comprising: receiving a selection of a player to participate in an interactive live game (paragraphs [0037], [0041], and [0073] a remote player uses a player device (paragraph [0073]) in order to request a game event (paragraph [0037]) for a game such as live roulette (paragraph [0041])); sending a request that pertains to the received selection (paragraphs [0037], [0041], and [0073] a remote player uses a player device (paragraph [0073]) in order to request a game event (paragraph [0037]) for a game such as live roulette (paragraph [0041]).  Additionally see wager paragraph [0039].); and repeatedly (paragraph [0037] see rounds): obtaining a live game video stream comprising a captured video of a live studio and game display data that pertains to execution of the selected interactive live game (paragraphs [0041]-[0042] and [0052]-[0053] events within the game are detected, such as betting or outcomes, including timing aspects), wherein the captured video includes video portions, each video portion being associated with a video timestamp (paragraphs [0041]-[0042], [0052]-[0058], [0073], [0081]-[0082], and [0087]-[0088] a video timestamp is created via insertion of a code into the frame, at the specific event time, in order to associate an event to be indicated on the video stream or to the application.  See for example the number result in a roulette wheel spin); a-synchronously (paragraph [0051] data may be sent as separate with paragraphs [0081]-[0082] showing associating video frames with separate data indicated by a visual code) receiving modified game events generated in the executed interactive live game, the modified generated game events being associated with sync data (paragraphs [0041]-[0042], [0052]-[0058], [0073], [0081]-[0082], [0087]-[0088], and [0090] a video timestamp is created via insertion of a code into the frame, at the specific event time, in order to associate an event to be indicated on the video stream or to the application.  See for example the number result in a roulette wheel spin.  Additionally paragraph [0060] event data is sent separately.) comprising event timestamps indicated of the time that a game event of the games events was generated (paragraphs [0041]-[0042] and [0052]-[0053] events within the game are detected, such as betting or outcomes, including timing aspects with the visual code inserted into a frame in order to provide the timestamp and the system associating data with the visual code when interpreting the visual code at paragraphs [0081]-[0082]); synchronizing between a-synchronously received modified game events and the obtained live game video stream, based on the associated sync data in the received modified game events and the video timestamps in the obtained video, and creating a composited synchronous video comprising the obtained live game video stream and data that pertains to the received modified game events, wherein the composited synchronous video constitutes the interactive live game (paragraphs [0041]-[0042], [0052]-[0058], [0073], [0081]-[0082], [0087]-[0088], and [0090] a video timestamp is created via insertion of a code into the frame, at the specific event time, in order to associate an event to be indicated on the video stream or to the application.  See for example the number result in a roulette wheel spin.  Additionally paragraph [0060] event data is sent separately.); and displaying the composited synchronous video, thereby enabling the player to participate in the interactive live game (paragraph [0073]); wherein at least some of the events are generated in response to receiving data indicative of a player's action in the executed interactive game (paragraph [0037] see at least request to play).
As per claim 18, Elias teaches a method for executing an interactive live game, the method comprising: receiving a player's action in the interactive live game (paragraph [0037] see at least request to play); in response to transmitting data indicative of the player's action, receiving a respective generated game event (paragraph [0073]).
As per claim 20, Elias teaches a gaming system for facilitating a player’s device to execute (paragraphs [0081]-[0082] player device item 106 performs the function of combining data and video data based on visual code received which indicates a time stamp) interactive live games, the gaming system (abstract and paragraph [0041] see live video feed for a roulette game wherein a remote player takes part) comprising: a game server configured to execute an interactive game, by generating game events, and associating the generated game events with sync data comprising event timestamps indicative of the time that a game event of the game events was generated (paragraphs [0041]-[0042] and [0052]-[0053] events within the game are detected, such as betting or outcomes, including timing aspects with the visual code inserted into a frame in order to provide the timestamp and the system associating data with the visual code when interpreting the visual code at paragraphs [0081]-[0082]), giving rise to modified game events (paragraphs [0041], [0046], [0073], and [0079] system comprises a server and a player device comprising processors wherein the server receives video and event data in order to perform the synching operation); wherein at least some of the events are generated in response to receiving data indicative of a player's action in the executed interactive game paragraphs [0037], [0041], and [0073] a remote player uses a player device (paragraph [0073]) in order to request a game event (paragraph [0037]) for a game such as live roulette (paragraph [0041])); at least one camera positioned in a live studio configured to capture a video of a live studio and to live stream the captured video (paragraph [0041]); wherein the captured video includes video portions, each video portion being associated with a video timestamp (paragraphs [0041]-[0042], [0052]-[0058], [0073], [0081]-[0082], and [0087]-[0088] a video timestamp is created via insertion of a code into the frame, at the specific event time, in order to associate an event to be indicated on the video stream or to the application.  See for example the number result in a roulette wheel spin); a game renderer configured to receive data indicative of the executed interactive game from the game server, to determine game display data and to transmit the determined game display data (paragraphs [0041]-[0042], [0052]-[0058], [0073], [0081]-[0082], and [0087]-[0088] a video timestamp is created via insertion of a code into the frame, at the specific event time, in order to associate an event to be indicated on the video stream or to the application.  See for example the number result in a roulette wheel spin); a video processor configured to receive the captured video from the at least one camera, receive the game display data from the game renderer, and to create a live game video stream (paragraph [0073]); wherein the game server is configured to receive, from a player's device, a request of a player to participate in the interactive game, and to transmit to the player's device modified game events generated in the executed game (paragraphs [0037], [0041], and [0073] a remote player uses a player device (paragraph [0073]) in order to request a game event (paragraph [0037]) for a game such as live roulette (paragraph [0041])); thereby facilitating the player's device, after obtaining from the video processor the live game video stream, to synchronize between a-synchronously received modified game events and the obtained live game video stream, based on the sync data in the modified game events and the video timestamps in the obtained video, and to create a composited synchronous video comprising the obtained live game video stream and data that pertains to the transmitted modified game events, wherein the composited synchronous video constitutes the interactive live game (paragraphs [0041]-[0042], [0052]-[0058], [0073], [0081]-[0082], [0087]-[0088], and [0090] a video timestamp is created via insertion of a code into the frame, at the specific event time, in order to associate an event to be indicated on the video stream or to the application.  See for example the number result in a roulette wheel spin).
As per claims 21 and 25, Elias teaches a method computerized method for facilitating a player’s device to execute (paragraphs [0081]-[0082] player device item 106 performs the function of combining data and video data based on visual code received which indicates a time stamp) and interactive game and non-transitory computer readable storage medium tangibly embodying a program of instructions that, when executed by a computer, cause the computer to perform a method, the method comprising: receiving from the players’ devices requests of a plurality of players to participate in an interactive random number generator (RNG) based game (paragraphs [0029] and [0037] see wagering games including outcomes produced via a random number generator); and repeatedly (paragraph [0037] see rounds): executing the interactive RNG based game, including generating game events (paragraphs [0041]-[0042] and [0052]-[0053] events within the game are detected, such as betting or outcomes, including timing aspects); and transmitting data indicative of the executed game and the generated game events to the player’s devices (paragraphs [0041]-[0042], [0052]-[0058], [0073], [0081]-[0082], and [0087]-[0088] a video timestamp is created via insertion of a code into the frame, at the specific event time, in order to associate an event to be indicated on the video stream or to the application.  See for example the number result in a roulette wheel spin); wherein at least some of the events are generated in response to receiving data indicative of the players' actions in the executed interactive game (paragraph [0037] request to play).
As per claim 22, Elias teaches a method wherein the RNG based game is slots game (paragraphs [0028]-[0029]).
As per claim 26, Elias teaches a method wherein transmitting the data indicative of the executed game to the players' devices comprises: transmitting the data indicative of the executed game to a game renderer to determine game display data and to transmit the determined game display data to a video processor (Fig. 1 and paragraphs [0041]-[0043] describes the server which receives video data from a video camera and modifies the video data and determined event data to transmit to a player at item 104 for video processing); and transmitting from the video processor to the players' devices a live game video stream created based on the game display data (paragraphs [0043]-[0044]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elias et al. (US Pub. No. 2016/0337433 A1 hereinafter referred to as Elias) in view of Tammesoo (US Pat. No. 9,251,661 B2).
As per claim 6, Elias does not specifically teach a method wherein transmitting to the player's device the modified game events, includes selectively transmitting to a first player of the plurality of players at least some of the modified game events generated in response to receiving data indicative of the first player's actions in the executed interactive game.  However, Tammesoo teaches a remote wagering game (abstract) of a live recorded game (Figs. 1-2) wherein event data sent to a player includes data based on player’s input within the game which is selected only to that player (paragraph [0022] squeeze video is sent only to the highest betting player) with player actions effecting the player of the game (paragraph [0023] highest wagering player can choose what to do with the cards).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Elias with Tammesoo, since Elias is modifiable to create selective video elements for certain players based on actions thereby insuring that only the player related to the action receives the information.
As per claim 7, Elias does not teach a method the method further comprising: not transmitting the at least some of the modified game events to a second player of the plurality of players.  However, Tammesoo teaches a remote wagering game (abstract) of a live recorded game (Figs. 1-2) wherein event data sent to a player includes data based on player’s input within the game which is selected only to that player (paragraph [0022] squeeze video is sent only to the highest betting player) with player actions effecting the player of the game (paragraph [0023] highest wagering player can choose what to do with the cards).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Elias with Tammesoo, since Elias is modifiable to create selective video elements for certain players based on actions thereby insuring that only the player related to the action receives the information.
As per claim 8, Elias does not teach a method wherein the composited synchronous video further includes an online chat, the online chat displaying chat inputs received from the plurality of players, the method further comprising: receiving from the player's device chat input to be included in the online chat; generating game events corresponding to the received chat input; associating each of the corresponding game events with sync data, giving rise to corresponding modified game events; and transmitting to the player's device the corresponding modified game events.  However, Tammesoo teaches a combined live video game play and online chat (Figs. 1-2 and paragraph [0023]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Elias with Tammesoo, since Elias is modifiable to include a chat function along with the video thereby allowing more interactivity with the game increasing the social aspect of the game such as thanking the dealer running the game (Fig. 2, item 212).
As per claim 11, Elias does not teach a method the method further comprising: in response to receiving data indicative of a player's action, determining a non-participating status in the executed interactive game; sustaining generating game events corresponding to the player's action; and generating game events indicative of the non-participating status.  However, Elias teaches spectators within the game (paragraph [0035]) and Tammesoo teaches a remote wagering game (abstract) of a live recorded game (Figs. 1-2) wherein event data sent to a player includes data based on player’s input within the game which is selected only to that player (paragraph [0022] squeeze video is sent only to the highest betting player) with player actions effecting the player of the game (paragraph [0023] highest wagering player can choose what to do with the cards).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Elias with Tammesoo, since Elias is modifiable to create selective video elements for certain players based on actions thereby insuring that only the player related to the action receives the information.  Specifically it would have been obvious to exclude spectating users from seeing information specific to a given player for the sake of privacy.
Claim 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elias et al. (US Pub. No. 2016/0337433 A1 hereinafter referred to as Elias) in view of Malone (US Pub. No. 2002/0137562 A1).
As per claim 10, Elias does not teach a method the method further comprising: determining that a pre-defined time duration has passed from a time that the request for grant was transmitted without receiving the grant from the wallet application; transmitting a cancellation of the request for the grant to the wallet application; and generating respective game events, different from the respective game events that are generated in response to receiving the grant.  However, Malone teaches a game (abstract) comprising remote play (abstract and Fig. 1) wherein a after a certain amount of time has passed a player is designated as being disconnected (paragraph [0046]) or has a time limit to make a purchase (paragraph [0053]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Elias with Malone, since Elias is modifiable to combined the well-known teachings of a time out event in order to prevent one player from delaying or preventing further game play if they are taking too long to respond.
As per claim 13, Elias does not teach a method the method further comprising: receiving data indicative of disconnection of the player's device; executing offline completion of the executed game, including communicating with a wallet application; transmitting game events indicative of the offline completion to the player's device in response to receiving data indicative of re-connection of the player's device.  However, Malone teaches a game (abstract) comprising remote play (abstract and Fig. 1) wherein when a player is determined to be disconnected the game will carry out the game in process (paragraphs [0047] and [0053]) wherein winnings are still communicated (paragraph [0053]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Elias with Malone, since Elias is modifiable to carry out the game even when a disconnect occurs thereby insuring that players do not miss out on wins because a connection goes down thereby insuring that players do not become upset or regulations being violated.
Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive. Applicant argues that amended claims overcome the previous rejection over Elias with specific focus on the time stamp and asynchronous data.  As per the time stamp examiner cites to paragraphs [0041]-[0042] and [0052]-[0053] comprising events within the game being detected, such as betting or outcomes, including timing aspects wherein a server inserts a visual code into a frame in order to provide the timestamp for the event and wherein a player device using the visual code to associate data when interpreting the frame at paragraphs [0081]-[0082].  Using this method the system is able to determine what associated data, such as event data, to provide with the frame.  Examiner notes that the use of a time stamp does not have to be a specific data field but a means to indicate to the system timing which would include a visual code at a specific frame for the purpose of timing as used by Elias.  As per the asynchronous receiving of data examiner cites to paragraph [0051] data may be sent as separate which would include asynchronous sending since the data is not sent together and therefore timing would be off and with paragraphs [0081]-[0082] showing associating video frames with separate data indicated by a visual code.  Therefore examiner disagrees with applicant’s assertion that the prior art does not teach a time stamp or asynchronous sending.  As per applicant’s arguments regarding a global clock this is not a feature currently claimed and is not required for a time stamp feature.  As per applicant’s arguments regarding the hardware of Elias being insufficient to perform the claimed methods examiner cites to the currently interpreted methods.  Applicant should claim additional features to distinguish including unmodified video data if they wish this to be the distinguishing feature.
As per plural players applicant argues that player’s devices in paragraph [0043] may include multiple devices by one player and not multiple players.  Examiner cites to “users” in paragraph [0043] clearly indicating more than one user or player.  Specifically users in this case are players who are using the system.
As per claims 10 and 13 applicant argues that a single video feed would be impossible to implement with a timing function and different events.  Examiner points out that an event can be different in the manner of data indicating wagering information and therefore a system that includes this feature where a disconnect results in no wager or a wager being honor on a reconnect would still use the timing function while still sending out video comprising the captured events for other players.  Therefore examiner respectfully disagrees with applicants arguments against the combination of references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tsao (US Pub. No. 2004/0179554 A1) teaches a system for synching video with audio data using time stamps wherein the streams are transmitted to a separate computing system and combined at the receiving system based on the time stamp.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         	9/12/2022